COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 IN RE: MICHELLE FRENCH, IN HER                 §
 OFFICIAL CAPACITY AS DENTON                                    No. 08-13-00254-CV
 COUNTY TAX ASSESSOR-                           §
 COLLECTOR,                                               AN ORIGINAL PROCEEDING
                                                §                IN MANDAMUS
                  Relator
                                                §

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Jonathan Bailey, Judge of the 431st District Court of Denton County,

Texas, and concludes the Relator’s petition for writ of mandamus should be dismissed. We

therefore dismiss the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 2ND DAY OF OCTOBER, 2013.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)